Citation Nr: 0602623	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from January 1962 to December 
1963.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in August 2002, which denied the claim.

The record also reflects that the veteran requested a hearing 
before the Board in his March 2003 VA Form 9 (substantive 
appeal).  However, in correspondence received in August 2005, 
the veteran expressed his desire to withdraw his request for 
a hearing and to have his appeal considered on the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran submitted correspondence in February 2005, 
indicated that he had no further evidence to offer.  However, 
lay statements received by the Board in October 2005 have 
been submitted in support of the veteran's claim, and the 
record does not indicate review of this evidence by the RO.  
In correspondence dated November 28, 2005 the Board advised 
the veteran and his representative of the veteran's right to 
waive the RO's initial consideration of this evidence.  A 
response to this letter has not been received.  Consequently, 
the Board finds that this case must be remanded so that the 
RO can review this evidence in the first instance.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In addition, as the record shows the veteran receives 
treatment at the VA Medical Center (VAMC) in Fayetteville, 
North Carolina, records from this facility should be 
requested for the period from November 2002 to the present.

The veteran also indicated that he was treated by the VAMC in 
Durham, North Carolina.  There is no indication in the file 
that these records were requested.  On remand, these records 
must be requested from separation from service to the 
present.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's 
treatment records from the VAMC 
Fayetteville dating from November 2002 to 
the present, and associate them with the 
claims file.  In addition, all treatment 
records from VAMC Durham should be 
requested.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim in light 
of any additional evidence added to the 
records assembled for appellate review.  
If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which addresses all of the 
evidence obtained after the issuance of 
the Statement of the Case in February 
2003, and provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

